 
 
I 
112th CONGRESS
1st Session
H. R. 3679 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. King of New York, Ms. Speier, Ms. Norton, Ms. Bordallo, Mr. Blumenauer, Mr. Welch, Ms. Schakowsky, Mr. DeFazio, Mr. Luján, Mr. Hinchey, Mr. Olver, Mr. Boswell, Ms. Loretta Sanchez of California, Mr. McDermott, Mr. Smith of Washington, Ms. Wilson of Florida, Mr. Honda, and Mr. Holt) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish the position of National Nurse for Public Health. 
 
 
1.Short titleThis Act may be cited as the National Nurse Act of 2011.
2.National Nurse for Public HealthTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following:

1711.National Nurse for Public Health
(a)Establishment
(1)In generalThere is established within the Office of the Surgeon General a full-time position, to be filled by registered nurse to be known as the National Nurse for Public Health.
(2)ProcedureExcept for the initial appointment of the National Nurse for Public Health under paragraph (3), the Secretary shall appoint the National Nurse for Public Health in accordance with Commissioned Corps Instruction CC23.4.6 (relating to Chief Professional Officer Nominations), as in effect on February 13, 2008.
(3)Initial appointmentNot later than 30 days after the date of enactment of this section, the Secretary shall appoint the individual serving as the Chief Nurse Officer of the Public Health Service as of the date of the enactment of this section as the first National Nurse for Public Health.
(b)Rank and gradeThe National Nurse for Public Health shall have the same rank and grade as the Deputy Surgeon General of the Public Health Service.
(c)DutiesThe National Nurse for Public Health shall carry out the following:
(1)Provide leadership and coordination of Public Health Service nursing professional affairs for the Office of the Surgeon General and other agencies of the Public Health Service, including providing representation for the Government of the United States at the Global Forum for Government Chief Nursing and Midwifery Officers and serving as a member of the Federal Nursing Service Council.
(2)Represent the Surgeon General and the agencies of Public Health Service in communications with groups and societies concerned with nursing issues at the local, State, national, and international levels.
(3)Provide guidance and advice to the Surgeon General and the Nurse Professional Advisory Committee on matters such as standards, recruitment, retention, readiness, and career development of nurses employed by and contracted with agencies of the Public Health Service.
(4)Conduct media campaigns and make personal appearances for purposes of paragraphs (5) through (7).
(5)Provide guidance and leadership for activities to promote the public health, including encouraging nurses and other health professionals to be volunteers and developing projects that educate the public about and engage the public in prevention practices to achieve better health.
(6)Provide guidance and leadership to encourage nurses to engage in furthering their education in order to conduct nursing research, increase the awareness of evidence-based practice, and educate future nurses.
(7)Provide guidance and leadership for activities that will increase public safety and emergency preparedness.
(d)National health priorities—Healthy People 2020
(1)In generalThe National Nurse for Public Health, in cooperation with the Surgeon General of the Public Health Service, heads of the agencies of the Public Health Service, States, and organizations that represent health professionals, shall participate in the identification of national health priorities.
(2)Addressing national health prioritiesThe National Nurse for Public Health, in addressing national health priorities, shall encourage volunteerism of nurses and other individuals, and strengthen the relationship between Government agencies and health-related national organizations.
(3)Community-based projects
(A)ImplementationIn addressing national health priorities, the National Nurse for Public Health shall—
(i)provide guidance and coordination on recommended activities to organizations;
(ii)acknowledge successful programs and encourage their replication;
(iii)promote the dissemination of evidence-based practice in educating the public on health promotion and disease prevention activities;
(iv)encourage practicing nurses and other health professionals, including retired health professionals and students enrolled in health professional programs, to participate in health promotion activities and replicate successful health promotion activities; and
(v)monitor activities being conducted through the collection and evaluation of data to determine if national health priorities are being addressed.
(B)Media campaignsThe National Nurse for Public Health shall ensure that media campaigns conducted under subsection (c)(4) include media campaigns regarding the national health priorities.
(C)EvaluationsThe National Nurse for Public Health shall, directly or through awards of grants or contracts, evaluate the activities encouraged by the National Nurse for Public Health and conducted by community-based, nonprofit organizations to determine the extent to which such activities have succeeded in carrying out national health priorities.
(D)Dissemination of informationThe National Nurse for Public Health shall disseminate information to governmental agencies, schools, and community-based, nonprofit organizations interested in health promotion and improving public health through community action.. 
 
